NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 14 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


AMANDEEP SINGH,                                  No. 14-70102

             Petitioner,                         Agency No. A200-892-050

   v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted December 9, 2015**

Before:       WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

        Amandeep Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) denial of his motion to reopen his removal proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986

(9th Cir. 2010), and we deny the petition for review.

      The BIA dismissed Singh’s appeal of the IJ’s denial of his motion to reopen

to rescind the removal order entered in absentia on the sole basis that the motion

was untimely. Singh does not challenge this finding. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived). Thus, we deny the petition for

review with respect to the motion to reopen to rescind the removal order entered in

absentia.

      The BIA did not abuse its discretion in dismissing Singh’s appeal of the

immigration judge’s denial of his motion to reopen based on changed country

conditions because he did not establish prima facie eligibility for the relief sought.

See 8 C.F.R. § 1003.23(b)(4)(i); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir.

2007) (stating the hurdles a petitioner needs to clear in order to prevail on a motion

to reopen based on changed country conditions).

      PETITION FOR REVIEW DENIED.




                                           2                                   14-70102